Title: To James Madison from Richard Terrell, 24 September 1799
From: Terrell, Richard
To: Madison, James


Dr. Sir
Albemarle 24th. September 1799.
Not hearing from you at the District Court respecting the Bills in Chancery I delivered from my Neighbours Colo. Taylor & Mjr. Croghan, have sent the Bearer to bring any commands you may favor them with by me. I think I mentioned to you the wish of Colo. Taylor for you to correct any impropriety in the Bills & return them with the Answers, as from that circumstance they have not yet been filed. He trusts in your knowledge & friendship to bring this business to a correct & speedy conclusion, least accidents similar to those, that have already happened, may retard & render it more difficult. I shall esteem myself happy to be instrumental in rendering service to Colo. Taylor. I expect to set out in three days to Kentucky & will gladly bear any commands you may have thither I am Dr. Sir respectfully Yrs.
Richd. Terrell
